DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The claim(s) are directed toward a mental process or a method of organizing human activity, as they recite steps of reviewing corpus or collection of documents, determining logical relationships, and presenting conclusions/deductions based on the relationships in an easy to understand manner. This can be performed by a human as a mental process or in combination with pen and paper, by jotting down the relationships and highlights found during the review of the documents, whether the findings in the documents make sense (by proving mathematically for example), and presenting them. This judicial exception is not integrated into a practical application because additional generic computer elements such as a processor and storage devices (for example, claims 19-24) claimed are used as a tool to implement an otherwise abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because simply appending well-understood, routine, conventional activities, and the generically recited computer elements, such as the processor, memory, and computer/processor-readable media, previously known to the industry, do not make the claim eligible subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boguraev et al. (US 2014/0072948).
Claim 1
Boguraev teaches a computer-implemented method (CIM) comprising: 
receiving a corpus that includes structured data ([0050] The corpus of data 225 includes quantities of digitally encoded, structured and unstructured information, such as fragments of documents, passages, internal or external knowledge bases, natural language documents, contents of corporate intranets, reference books, textbooks, technical reports, blogs, etc…Some of the data may be structured (formal knowledge bases) and some of the data may be semi-structured (tagged text) or unstructured (untagged text) in order to help interpret text and refine answers.); 
parsing the corpus to obtain parsed corpus information ([0007] The collection of candidate answers is created from a corpus of data. [0057] The QA system 210 parses the passage 330 into a collection of elements 350.); 
applying artificial intelligence (QA system 210l; [0074]) to the parsed corpus information to determine a plurality of logical relationships manifested by the corpus ([0007], The processor generates supporting evidence for each candidate answer.  See also for example, connecting links between different elements 350 in Fig. 3. [0065] teaches elements includes “keywords, equivalent keywords, logical relationships, restrictions, subject categories, etc.”; [0051], Additionally, as used herein, `logical rules` refer to the lexical, grammatical, and/or semantic relationships that the QA system 210 uses to generate and score candidate answers 285 to the question 220 based on the pieces of evidence. The logical rules enable the QA system 210 to draw an inference from the pieces of evidence in order to evaluate the candidate answers 285.); and 
expressing, by machine logic, the plurality of logical relationships as a respectively corresponding plurality of logical rule expressions, with each logical rule expression of the plurality of logical rule expressions expressing the respectively corresponding logical relationship as fact(s) with regard to the corpus ([0008], QA system generates a plurality of hypotheses concerning…the collection of candidate answers. [0073], For each of the candidate answers, a hypothesis is formed based on considering the candidate answer in the context of the original question and topic. [0051] The QA system 210 draws pieces of evidence from the corpus of data 225. The term piece of evidence is not intended to limit the length of evidence used and may include a document, passage from a document, data, meta-data, one or more entries in a database, or any other information capable of contributing to a confidence score for a candidate answer. Additionally, as used herein, `logical rules` refer to the lexical, grammatical, and/or semantic relationships that the QA system 210 uses to generate and score candidate answers 285 to the question 220 based on the pieces of evidence. The logical rules enable the QA system 210 to draw an inference from the pieces of evidence in order to evaluate the candidate answers 285. [0074] According to embodiments herein, the QA system 210 exploits natural language processing and a variety of search techniques to analyze unstructured information to generate likely candidate answers for hypothesis generation (analogous to forward chaining ). Forward chaining is one method of reasoning in artificial intelligence systems when using inference rules. Forward chaining starts with the available data and uses inference rules to extract more data (from an external source 272, for example) until a goal is reached. An inference engine using forward chaining searches the inference rules until it finds one where the antecedent (IF clause) is known to be true. When found, it can conclude, or infer, the consequent (THEN clause), resulting in the addition of new information to its data. The inference engine will iterate through this process until a goal is reached).  
Claim 2
Boguraev teaches the CIM of claim 1 further comprising: transmitting at least one logical rule expression of the plurality of logical rule expressions in human understandable form and format to a human user(s) (for example, 510 of Fig. 5).  
Claim 3
Boguraev teaches the CIM of claim 2 further comprising: applying natural language processing software to put the at least one transmitted logical rule expression(s) into human understandable form and format, for transmission to human(s) (for example, 510 of Fig. 5, “natural-language questions”).
Claim 4
Boguraev teaches the CIM of claim 1 further comprising: enabling, by a reasoner, a mathematically provable determination of whether there is enough evidence or not to support a specific hypothesis that can be derived from the parsed corpus information ([0123] The language and knowledge processing infrastructure of the QA system 210 combines statistical and heuristic techniques to assess its own knowledge and produce its best candidate answer 285 with an accurate confidence--a measure of the likelihood it is correct based on a self-assessment of its sources, inference methods, and prior performance.).  
Claim 5
Boguraev teaches the CIM of claim 1 further comprising: enabling, by a reasoner, a mathematically provable determination of whether there is enough evidence or not to support a conclusion that can be derived from the parsed corpus information ([0123] The language and knowledge processing infrastructure of the QA system 210 combines statistical and heuristic techniques to assess its own knowledge and produce its best candidate answer 285 with an accurate confidence--a measure of the likelihood it is correct based on a self-assessment of its sources, inference methods, and prior performance.).  
Claim 6
Boguraev teaches the CIM of claim 5 wherein the reasoner is implemented as a backward and/or forward chaining collection of rulesets ([0074] According to embodiments herein, the QA system 210 exploits natural language processing and a variety of search techniques to analyze unstructured information to generate likely candidate answers for hypothesis generation (analogous to forward chaining). Forward chaining is one method of reasoning in artificial intelligence systems when using inference rules. Forward chaining starts with the available data and uses inference rules to extract more data (from an external source 272, for example) until a goal is reached. An inference engine using forward chaining searches the inference rules until it finds one where the antecedent (IF clause) is known to be true. When found, it can conclude, or infer, the consequent (THEN clause), resulting in the addition of new information to its data. The inference engine will iterate through this process until a goal is reached. Because the data determines which rules are selected and used, forward chaining is often referred to as data-driven, in contrast to goal-driven. See also [0080] for backward chaining).
Claim 7
This recites substantially the same limitations as those provided in claim 1 above, except claiming the “unstructured data” instead of the “structured data”, and therefore it is rejected for the same reasons. ([0050] The corpus of data 225 includes quantities of digitally encoded, structured and unstructured information, such as fragments of documents, passages, internal or external knowledge bases, natural language documents, contents of corporate intranets, reference books, textbooks, technical reports, blogs, etc…Some of the data may be structured (formal knowledge bases) and some of the data may be semi-structured (tagged text) or unstructured (untagged text) in order to help interpret text and refine answers.)
Claims 8-12
These claims recite substantially the same limitations as those provided in claims 2-6, and therefore they are rejected for the same reasons.
Claim 13
This recites substantially the same limitations as those provided in claim 1 above, except claiming “both unstructured data and structured data” instead of the “structured data”, and therefore it is rejected for the same reasons. ([0050] The corpus of data 225 includes quantities of digitally encoded, structured and unstructured information, such as fragments of documents, passages, internal or external knowledge bases, natural language documents, contents of corporate intranets, reference books, textbooks, technical reports, blogs, etc…Some of the data may be structured (formal knowledge bases) and some of the data may be semi-structured (tagged text) or unstructured (untagged text) in order to help interpret text and refine answers.)
Claims 14-18
These claims recite substantially the same limitations as those provided in claims 2-6, and therefore they are rejected for the same reasons.
Claims 19-21
These claims recite substantially the same limitations as those provided in claims 1-3, and therefore they are rejected for the same reasons. Storage devices (See at least 610, 611, 613, 614, and 616 of Fig. 8).
Claims 22-24
These claims recite substantially the same limitations as those provided in claims 1-3, and therefore they are rejected for the same reasons. Storage devices (See at least 610, 611, 613, 614, and 616 of Fig. 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H MAUNG whose telephone number is (571)270-5690. The examiner can normally be reached Monday-Friday, 9am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 1-(571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H MAUNG/Primary Examiner, Art Unit 2654